DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuman (US PGPub # 2008/0271541). With respect to claim 1, the Neuman reference discloses a method for dynamically acquiring a load of a vehicle, comprising: acquiring deformation data of load-bearing deformation of a wheel hub of the vehicle (¶¶ 0010-0011); and acquiring the load of the vehicle according to the deformation data (¶¶ 0012 & 0033).
	With respect to claims 7 and 8, the Neuman reference discloses that there is a central processor (18) wirelessly connected to the wheel load sensors with appropriate software to carry out the method of claim 1 (¶ 0037). Although not expressly mentioned, a computer processor must have a memory (i.e.: computer readable storage medium) for storing the software for carrying out its functions, and the memory has to be connected to the central computer processor via a data communications bus to allow the processor access to the software instructions, and the stored deformation data to be operated upon. 


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cash (US # 9,068,878). With respect to claim 1, the Cash reference discloses a method for dynamically acquiring a load of a vehicle, comprising: acquiring deformation data of load-bearing deformation of a wheel hub of the vehicle (Col. 4, ll. 27-40); and acquiring the load of the vehicle according to the deformation data (Col. 4, ll. 40-51).
	With respect to claim 2, the step of acquiring the load of the vehicle according to the deformation data comprises: acquiring the motion state of the vehicle (Col. 3, ll. 4-10); and calculating the deformation data according to the corresponding motion state of the vehicle to acquire the load of the vehicle (Col. 3, ll. 50-62).
	With respect to claim 3, the step of acquiring the motion state of the vehicle comprises:

acquiring an angle change value of the wheel hub of the vehicle within a preset time (Col. 3, ll. 50-54); and acquiring the motion state of the vehicle according to the angle change value (Col. 3, ll. 4-10).
	With respect to claim 4, the step of acquiring the motion state of the vehicle according to the angle change value comprises: determining that the motion state of the vehicle is static if the angle change value is less than a preset value, otherwise determining that the motion state of the vehicle is running (Col. 3, ll. 4-10).
	With respect to claims 7 and 8, the Cash reference discloses that there is a central processor with memory (435) wirelessly connected to the wheel load sensors (Fig. 4) with appropriate software to carry out the method of claim 1 (Col. 4, ll. 40-51). Although not expressly mentioned, a the memory has to be connected to the central computer processor via a data communications bus to allow the processor access to the software instructions, and the stored deformation data to be operated upon. 
	With respect to claim 5, the Cash reference discloses that the weight of the vehicle may be inferred from “integrating” the curve of the strain data; integration inherently has a filtering effect as it averages out all of the outliers (i.e.: spikes, or “noise” in the weight data)1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cash (US # 9,068,878) in view of Mian et al (US PGPub # 2014/0190753). It was well known to use Fourier transformations to filter out noise in a dynamic weighing signal in order to filter out noise, as shown by the examples of Mian (¶ 0071), as well as using the technique of averaging data to do the same, so it would have been obvious to the ordinary practioner to use well known filtering techniques to smooth out noise from the weighing signal data to improve accuracy. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Column 5, lines 29-47 of US # 5,585,604 (Holm), for example.